DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Reference numbers “2” and “10” have both been used in the specification to define the “second chamber”.  
Reference numbers “20”, “30”, and “40” have all been used in the specification to define the “third chamber”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3 it is unclear as to which chamber “the chamber” limitation is referring to.


Claim limitations “means for generating the low-oxygen atmosphere”, “means for introducing a sparged or evaporation-coating reducing agent”, and “means provided in the chamber for introducing a gaseous or evaporation-coating reducing agent” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (WO/2014129626A1) (hereafter Sato).
With respect to claim 1 Sato teaches a device for carrying out a process for producing an electronic subassembly by low-temperature pressure sintering, the process comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, wherein to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen atmosphere having a relative oxygen content of 0.005 to 0.3% (the underlined process limitations are merely the intended use of the claimed invention) the device comprising: a chamber (15) having a heating device (heating means in upper and lower plates) for heating the electronic subassembly up to as much as 300.degree. C. (paragraphs 71, 103, and 110) and having an upper (17) and a lower die (14), at least one of the two dies being heatable, for carrying out the low-temperature pressure sintering at a temperature of up to 300.degree. C. and a pressure of up to 30 MPa (paragraphs 41, 45, and 104), the chamber being suitable for cooling down the sintered electronic subassembly to 80.degree. C. in a controlled manner (broadest reasonable interpretation) (paragraphs 71 and 86), and the chamber being gastight-closable and having means for generating the low-oxygen atmosphere (figure 4; and paragraphs 18, 37, 60, 65 and 71). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) as applied to claim 1, and further in view of Ciliox et al. (US 2015/0257280A1) (hereafter Ciliox) and Tokita (US 6,383,446).
With respect to claim 2, Sato teaches a sintering chamber having an upper and a lower die, at least one of the two dies being heatable, for carrying out the low-temperature pressure sintering at a temperature of up to 300.degree. C. and a pressure of up to 30 MPa, at least the second chamber being gastight-closable and having means for generating the low-oxygen atmosphere (see citations above), but does not teach wherein the sintering chamber is a second chamber connected to a first chamber, the first chamber having a heating device for heating the electronic subassembly up to as much as 100.degree. C., and a third chamber, connected to the second chamber, for cooling down the sintered electronic subassembly to 80.degree. C.
However, Ciliox teaches preheating the electronic assembly up to as much as 100.degree. C. (paragraph 26), sintering (paragraphs 37-40), and cooling an electronic assembly after sintering (paragraph 40).  Note that the cooling means (paragraph 30) described by Ciliox are capable of cooling from sintering temperatures to 80.degree. C.  
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize preheating and cooling as taught by Ciliox in the sintering apparatus of Sato in order to control the thermal profile of the assembly before and after the sinter bonding process.
Ciliox does not teach that a first chamber is connected to the second chamber, and the second chamber is connected to the third chamber.  However, Tokita teaches a first chamber (preheating chamber 311) is connected to the second chamber (sintering chamber 411), and the second chamber is connected to the third chamber (cooling chamber 511).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the separate and connected chambers for the preheating, sintering, and cooling as taught by Tokita in order to form respective atmospheres therein which are individually controllable.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735